DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     DARRELL LEKEITH WARD,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1331



                          September 8, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Joseph A. Bulone, Judge.




PER CURIAM.

     Affirmed.

NORTHCUTT, CASANUEVA, and KELLY, JJ., Concur.



Opinion subject to revision prior to official publication.